DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claims 117, 122, 125, 126, and 132 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what specific values are included in the ranges claimed in Claims 117, 122, 125, 126, and 132 because the term “about” is not clearly defined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 115-134 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,610,271. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to an implant for insertion into a lacrimal canaliculus, the implant comprising first, second and third members and wherein the third member comprises a bore that is configured for insertion of an insertion tool.  The instant claims are substantially the same as the ‘271 claims, but in kit form. 

 Claims 115-134 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,974,685. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to an implant for insertion into a lacrimal canaliculus, the implant comprising first, second and third members and wherein the third member comprises a bore that is configured for insertion of an insertion tool.   Specifically, the instant claims are drawn to the same implant as the ‘685 claims, but as part of a kit. 
The ‘685 claims do not specifically require that the first angle between the first and second members is 30-150 degrees, or that the second angle between the first and second members is 15-90 degrees.  
However, it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP 2144.04).  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the first, second, and third members at angles that fit within the anatomy of the lacrimal canaliculus, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  

Claims 115-134 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,632,012. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to an implant for insertion into a lacrimal canaliculus, the implant comprising first, second and third members and wherein the third member comprises a bore that is configured for insertion of an insertion tool.  The instant claims are substantially the same as the ‘271 claims, but in kit form. 

Allowable Subject Matter
Claims 115-134 would be allowable upon filing a terminal disclaimer to overcome the Double Patenting rejections set forth above, and upon amending claims 117, 122, 125, 126, and 132 to overcome the 112 indefiniteness rejection set forth above. 
The following is a statement of reasons for the indication of allowable subject matter: 
The instant claims are drawn to a kit comprising a lacrimal implant for insertion into a lacrimal canaliculus and an insertion tool.  The implant comprises a first member defining a first axis, a second member defining a second axis, and a third member connecting the first and second members, the third member comprising a bore that is accessible to the insertion tool for facilitating insertion of the implant.  Specifically, the bore defines a third axis and extends from an upper surface of the third member.  A first angle is defined by the first axis with respect to the second axis and a second angle is defined by the first axis with respect to the third axis, wherein the first angle is from 30 degrees to 150 degrees; wherein the second angle is from 15 degrees to 90 degrees.  This configuration is shown in Figures 3E and 4B-6 of the instant application. 
The closest prior art is Butuner (US 2009/0280158), which teaches a kit comprising a lacrimal implant and an insertion tool.  Butuner, however, does not teach or suggest that bore extends from the upper surface of a third member at the claimed angle.  Wallace (US 5,830,171) teaches a similar lacrimal implant and insertion tool, but fails to teach or suggest the claimed bore structure and angles. 
Furthermore, it is unclear why one of ordinary skill in the art at the time of invention would have modified the lacrimal implants of Butuner or Wallace to have the claimed first angles and bore configuration, as doing so would involve completely changing the shape and functionality of the implant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781